DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a comprehensive search of the prior art no reference or reasonable combinations of references could be found covering the subject matter of claim(s) 2-16. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-16 of U.S. Patent No. US 10,846,797 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variances of each other.



Application No. 16691067
2. (New) A system including: a computing device, wherein the computing device is configured to receive a message from a sender device to be sent to a target device, wherein the sender device and the target device communicate using a communication session established directly between the sender device and the target device, wherein the message is formatted according to a first FIX protocol and includes application level trade order related data in a message body and session level data in a message wrapper; wherein the computing device is configured to perform in-line translation of the application level trade order related data formatted according to the first FIX protocol in the received message to generate application level trade order data formatted according to a second FIX protocol being used at the target device, wherein the in-line translation does not 

3. (New) The system of claim 2, wherein the session level data comprises a sequence number of a packet, wherein the sequence number remains unchanged after the in-line translation is performed.

4. (New) The system of claim 2, wherein the session level data comprises a packet identifier, wherein the packet identifier remains unchanged after the in-line translation is performed.



6. (New) The system of claim 2, wherein the computing device is implemented as an integrated circuit.



7. (New) The system of claim 6, wherein the integrated circuit comprises a field programmable gate array.


8. (New) The system of claim 2, wherein the computing device is at a gateway.



10. (New) The system of claim 2, wherein the computing device comprises a predefined set of rules to map data from the first FIX protocol to the second FIX protocol.


11. (New) The system of claim 10, wherein the predefined set of rules comprises mapping of terms between the first FIX protocol to the second FIX protocol.

12. (New) The system of claim 2, wherein the computing device is at an electronic exchange.



14. (New) The system of claim 2, wherein the session level data comprises message identification data.






15. (New) The system of claim 2, wherein the message wrapper is a FIX message envelope.




16. (New) The system of claim 2, wherein the sender device is a client device.


3. (New) The computer readable medium of claim 2, wherein the session level data comprises a sequence number of a packet, wherein the sequence number remains unchanged after the in-line translation is performed.

4. (New) The computer readable medium of claim 2, wherein the session level data comprises a packet identifier, wherein the packet identifier remains unchanged after the in-line translation is performed.



6. (New) The computer readable medium of claim 2, wherein a computing device comprises the computer readable medium and the processor and is implemented as an integrated circuit.

7. (New) The computer readable medium of claim 6, wherein the integrated circuit comprises a field programmable gate array.

8. (New) The computer readable medium of claim 2, wherein the processor



10. (New) The computer readable medium of claim 2, wherein a computing device comprising the processor further comprises a predefined set of rules to map data from the first FIX protocol to the second FIX protocol.

11. (New) The computer readable medium of claim 10, wherein the predefined set of rules comprises mapping of terms between the first FIX protocol to the second FIX protocol.

12. (New) The computer readable medium of claim 2, wherein the processor is at an electronic exchange.




14. (New) The computer readable medium of claim 2, wherein the session level data comprises message identification data.





15. (New) The computer readable medium of claim 2, wherein the message wrapper is a FIX message envelope.







Claims 2-16 of Application No. 17067309 are almost identical to claims 2-16 of Application No. 16691067 except that the claims in Application No. 17067309 are system claims while the claims in Application No. 17067309 are computer readable medium claims. The claims in both applications are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). Application No. 16691067 has now been patented as U.S. Patent No. US 10,846,797 B2.  The only difference is the statutory category of invention which is an obvious difference between these two because the underlying scope of the claimed bodies of invention are identical.  It would have been obvious for one of ordinary skill in the art to take the non-transitory computer readable storage medium of 16691067 and implement it in a system to form 17067309 because computing devices like that captured in the claim of 17067309 would have a non-transitory medium to store the instructions executed by the device’s processor to perform the functions of the instructions as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        05/21/2021